TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00675-CV



                        Security National Insurance Company, Appellant

                                                    v.

Aspen Trent, individually and as representative of the estate of Stephen Anthony Segura; and
               as next friend of Kameron Anthony Segura; David Segura; and
                                 Rosemary Segura, Appellees




                    FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
                 NO. 76038-A, HONORABLE GUY S. HERMAN, JUDGE PRESIDING




                             MEMORANDUM OPINION


               The parties to this appeal announce that they have settled their dispute and no longer wish to

pursue this appeal. They have filed an agreed motion to dismiss.

               We grant their motion and dismiss this appeal.




                                                 W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Agreed Motion

Filed: February 21, 2003